Citation Nr: 1811534	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-16 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for compensation purposes for a dental injury. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the Army National Guard from May 1984 to August 1984, February 1988 to June 1988, and August 2004 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2017, the Board remanded this case for a hearing. 

The Veteran testified before the undersigned Veteran's Law Judge during a November 2017 videoconference hearing.  A transcript is of record. 

At the hearing, the Veteran withdrew his claim for disability ratings in excess of 30 percent effective February 2011 and 50 percent effective September 2016 for his Post-Traumatic Stress Disorder.  He also withdrew his claim for an earlier effective date for service connection for Athlete's Foot.  A veteran or his authorized representative may withdraw any or all issues involved in an appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Accordingly, the Board does not have jurisdiction to review these matters and they are, therefore, dismissed.

The issue of entitlement to reimbursement for dental expenses was raised by the record in the June 2013 Form 9, but it has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).

The Board notes that a claim for service connection for a dental injury is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  This benefit was adjudicated and granted by the RO in a September 2016 Supplementary Statement of the Case.  Accordingly, the remaining issue before the Board is whether the Veteran is entitled to service connection for compensation purposes for a dental injury. 

FINDINGS OF FACT

The Veteran does not have a dental disability for which service connection for compensation purposes can be granted.


CONCLUSION OF LAW

The criteria for service connection for a dental disability for compensation purposes are not met.  38 U.S.C. §§ 1110, 1712, 5107 (2012); 38 C.F.R. §§ 3.102, 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the RO issued pre-adjudicatory notice to the Veteran in March 2011 that satisfied the duty to notify.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and service personnel records were obtained, and a VA examination was provided in September 2012.  As discussed in greater detail below, the VA examination was adequate to decide the claim. 

For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease that was incurred or aggravated during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  When a disability is initially diagnosed after separation from service and not within any applicable presumptive period, service connection may be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

With regard to dental disabilities or injuries, VA compensation is only available for certain types of conditions.  38 C.F.R. § 4.150.  These include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, limited motion of the temporomandibular articulation, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes (DC) 9900-9916. 

Compensation is also available for loss of teeth, but only if such is due to loss of substance of body of maxilla or mandible.  See Simington v. West, 11 Vet. App. 41 (1998).  In such cases, bone loss through trauma or disease, such as osteomyelitis, must be shown.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, DC 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by a suitable prosthesis.  38 C.F.R. § 4.150, DC 9913.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease can be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161, but not for purposes of compensation.  38 C.F.R.§ 3.381(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence of record, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board must resolve reasonable doubt in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Upon review of the evidence, the Board concludes that the Veteran is not entitled to service connection for a compensable dental injury because he does not currently suffer from a disability or injury for which compensation can be provided.  

In his February 2011 claim, the Veteran asserted that he suffered a dental injury when he was hit in the face with a rifle, knocking out a dental bridge that had replaced his #8 tooth.  In his February 2013 Notice of Disagreement, he asserted he sustained damage to both his jaw and dental prosthesis.  

The Veteran's November 2005 post-deployment health assessment and Report of Medical Assessment indicate that the Veteran suffered an injury to his tooth during service and had a temporary replacement installed.  However, there is no indication in the Veteran's service records that the Veteran suffered any additional or residual medical or dental condition as a result of the injury.  

Indeed, there is no evidence, and the Veteran has not asserted, that his dental injury resulted in any damage or disability during or after service, except for the fact of losing his bridge and having to undergo dental treatment to replace it.  In a VA general medical examination in June 2006, prior to the Veteran's present claim, the Veteran reported that he had not experienced any problems with his tooth since it was replaced after service.  In June 2013, he provided a lengthy statement reasserting that the "bottom line" of his claim is that his dental bridge was broken during his deployment and that it was never adequately repaired.  He did not assert any additional dental condition related to or resulting from his dental injury or otherwise.  

In a September 2012 VA dental examination, the examiner determined that the Veteran did not currently suffer from any oral or dental condition and that the Veteran's teeth were in an "excellent state of repair."  An imaging study performed to demonstrate loss of teeth, mandible or maxilla was "entirely normal" with "no pathology noted."  There was no bone loss of the maxilla or mandible and the Veteran's temporomandibular joints were normal.  The examiner opined that since tooth #8 was not present upon entry into service, it was the Veteran's bridge that was damaged and not his tooth; and he concluded that any claimed bone loss was not due to dental trauma while on active duty.  

In assigning probative weight to a medical opinion, the Board must consider whether it is: (1) based on sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  It may also consider whether the examiner had access to the claims file, reviewed prior clinical records and pertinent evidence, and provided a thorough, detailed and definitive opinion supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9   (2000).  

The September 2012 opinion is adequate to address the Veteran's claim.  It is predicated on a review of the Veteran's active duty dental records, it includes a discussion of the Veteran's dental history and the relevant injury, and it contains an adequate medical opinion of the Veteran's dental health based on the result of a lengthy disability benefits questionnaire and testing.  Accordingly, it is entitled to great probative weight. 

Based on a review of all the evidence, the Board finds that the Veteran does not have a dental injury for which service connection for compensation can be granted.  The evidence establishes that the Veteran's dental injury consists of replaceable missing teeth, which is not a compensable dental injury under controlling law.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150.  Although the Veteran suffered an injury to his dental bridge during his deployment, his teeth and jaw are otherwise healthy, and compensation is only available for loss of teeth when such is due to the loss of substance of body of maxilla or mandible where bone loss through trauma or disease is shown.  See Simington, 11 Vet. App. 41; 38 C.F.R. § 4.150, DC 9913.  

The evidence is not in equipoise, but the greater weight of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for compensation for a dental injury is denied.


ORDER

Entitlement to service connection for compensation purposes for a dental injury is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


